DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kawahata US Patent 10,468,777.
Kawahata  discloses an antenna  device comprising: a low frequency monopole antenna (12A  column 7; line 55- column  8; line 2) ; and  a dielectric layer (5 i.e.  a sleeve)  having  one or more high frequency  patch antennas (6A-6C) .
With regards to claim 9, the dielectric layer  5 comprises one  wall  surrounding at least a portion of said monopole antenna 12A.
  	With regards to claim 10,  said one or more high frequency antennas (6a  6c)  comprise an array mounted to said wall.
 	With regards to claim 11,  said  wall forms a closed surrounding.
With regards to claim 13, the antenna device further comprising a ground electrode 11c.  

Allowable Subject Matter
Claims 2-8, 12 and  14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bohlman US Patent  7,289,080, “ Ultra broadband  linear antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 28, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        

/Samuel S Outten/Primary Examiner, Art Unit 2843